Title: To Thomas Jefferson from Thomas Leiper, 18 August 1808
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     
                        18 Aug. 1808
                     
                  
                  In my last I informed you that General Shee our Collector was in a very bad state of health and that their was no prospect of his recovery Since on the 5th. he died and on the 6th he was gathered with the cold clods of the valley—I also at the same time took the liberty of recommending General John Steel of Lancaster County as his successor—General Steel is certainly correct in his manners and morals—He was an officer in the Standing Army thro’ the whole of the Revolution He has been a member of Senate for the County of Lancaster and the republicans wished to have continued him but the federalist assisted by Mc.Kean’s officers in Lancaster voted him out and what adds much to his standing with me McKean has sued him for $50,000 for assigning his reasons against his reelection—I was of the opinion when I first recommended him to you and I am of the same opinion still that he would give general satisfaction to the republicans of this State—We most acknowledge that all your appointments in this State has been perfectly correct and at the time give general satisfaction to the republicans indeed I believe to the whole unless it was those men who wanted the Offices themselves—The republicans in this district want support and believe me Sir they obtain very little of it from the officers of the General goverment—The Two last collectors did little or nothing for us whereas if they were all (I mean the Officers of the General Goverment) they and their connexion in our favour it would make a difference in our Ticket of some 200 or 250 Votes—I have in my possession a list of the Officers of the Customs—Under the Collector The Federalist have $9250 the Quids 3050$ who have heretofore been the same people, and the Democrats only $3000.—In the Inspectors Office they are about divided—In the Naval Office which Macpherson supperintends from the Top to the Bottom all federal. In the weighing department which I am informed is the best birth in the Customs the expence last year amounted to $14,000—I find John Graff who is the Deputy Collector is also a Deputy in this office with a salary of 14,00$ This added to 15,00$ makes 2900$ but they say after all expences are paid their must be some thing handsome remaining to the Officers John Graff Deputy Collector at the Head and his brother second in command both federal—Henderon in that office my information says is a democrat—The very labourers those men imploy must give them great influence at our elections—It does not signify going round about the bush unless this thing is altered we may bide fairwell to the republican Ticket in this city and in time if not altered I beleive it will pervade the whole State—You cannot concive what injury it has done Mr. Madison here his keeping Waggoner, Brent and Forrest in his Office and you may rely on it his election was a very uphill business ’till the republican members of Congress give the vote in his favor—Many is the time I have heard the cry Clinton was the man he would sweep from office all the old Tories & federalists—This doctrine you may rely on it is very agreeable here and to convince you of the fact their is a society lately formed here who stile themselves the exclusive friends of Simon Snyder—They consist of Thirty Three Twenty seven of them want office—Richard Bache whose Son has married a daughter of Alexander J Dallas he is applying I am informed for the Office of Collector and it is supposed thro’ the interest of Mr. Madison, Mr. Gallatin & Mr. Dallas he will obtain the appointment—Their is a story here True of False it makes no difference that Madison is all & All in the appointments at present—I have wrote Mr. Madison to be on his guard for if Bache was appointed it would be a great Drawback on his Election—Indeed if such an appoint had taken place Two months ago thro’ Mr. Madison’s means I verily believe it would have jeopardize his election—It is also said that Tench Coxe is applying for the office this is worse & worse—After all your labours which every honest man most acknowledge merit the higher plain of your country did you ever find a Tory or a federalist but what would turn you out of Office if they had it in their power and did not make it a business to condemn every part of your Administration—Then do by them as they would do by you Turn them out—If Mr. Madison expects a single Vote from the Tories Federalist & Quid he will be mistaken—The Quids say they are for him but they most recant their proceedings at Lancaster before they will be believed—It is absolutely necessary at All times but more especially at this time to have men of honour in the Customs—Lieutenant Biddle has taken a Schooner breeking the embargo law—Peter Oyeas an Officer of the customs informed me at the time she was taken theer was a Custom house officer on board but he was then proceeding to take charge of a Vessel but he would examine ever package before she went from the Wharf Lieutenant Henry the prize Master was offered Two Thousand Dollars if he would let the Vessel proceed on her Voyage—The Lieut was about putting a Rope round the owners neck for making the proposal but was prevented I know you will believe me when I mention I have nothing in View but the good of the republican Concern and I know it is very much in your power by a removal from Office to strengthen our party and I know from Holy Writ “a House divided against itself cannot Stand” and I also know what is well mean’t as this is well always be by you well received I am with the Utmost esteem and respect Dear Sir 
                  Your most Obedient Servant
                  
                     Thomas Leiper 
                     
                  
               